Edward A. Clouse and Helen
                                                                        R.




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     April 20, 2015

                                  No. 04-14-00151-CV

               Tanita F. KEHOE, Scott Kehoe, and Thomas David White, Jr.,
                                       Appellant

                                           v.

                        Edward A. CLOUSE and Helen R. Clouse,
                                     Appellee

                  From the County Court at Law, Kendall County, Texas
                             Trial Court No. 10-627-CCL
                       Honorable Bill R. Palmer, Judge Presiding


                                    ORDER
     The panel has considered the Appellant’s Motion for Rehearing, and the Motion is
DENIED.

                                                _________________________________
                                                Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court